The Act of 1820, ch. 1045, extends the jurisdiction of a justice of the peace to all sums not exceeding one hundred dollars, and by the third section enacts that all suits in the Superior or County Courts, on any bond, etc., for a less sum than $100 shall be abated on the plea of the defendant. Before that act the courts had jurisdiction of all the sums not under £ 30. There is nothing contradictory in the possession, by two courts, of jurisdiction of the same matter. In most respects the jurisdiction of the Superior and county courts is concurrent in civil cases. Nor can a general jurisdiction be ousted but in plain words or as plain implication. Such an implication I should deem to arise if a special court were constituted to try conclusively and finally a particular set of controversies. Perhaps this would be so, although such controversies were not then existing, though if they were the argument would be the stronger that the cognizance was exclusive. But the inference is the other way generally, because it is for the benefit of the citizen to give him the choice of his forum. We cannot go beyond the words of the Legislature in destroying the jurisdiction. It may possibly have been the purpose of the acts enlarging that of a justice of the peace, absolutely to exclude all others, but we must say that it is only exclusive as far as it is expressed. Under the Act of 1820 both the justices and the courts have jurisdiction of the sum of $100, the former because it is raised to all sums not exceeding that, and the latter because the act takes *Page 293 
it away in all cases for a less sum. At the point of $100 they meet, and their jurisdiction is concurrent. The Act of 1826, ch. 12, repeals the section giving a plea, and substitutes an authority to the (360) court to dismiss the suit if brought for a sum under $100. This left the concurrent jurisdiction as it was, in respect of the sum, but changed the mode of taking advantage of the want of it by a court. Then comes the act of 1828, ch. 9, which confers on a justice of the peace jurisdiction in cases where the principal money may not exceed $100, although that and the interest together may. In this act no plea or motion to dismiss is given, if a suit be brought in such case. The bond on which this suit is brought is of the character described in the Act of 1828; it is one of which jurisdiction is thereby given to a justice of the peace, but there is nothing to deprive the courts of jurisdiction, even by remote implication. We are authorized to dismiss only when the sum is under one hundred dollars, and the plea being taken away, and the motion to dismiss being the only mode given by the statutes as to suits for sums above £ 30, the jurisdiction of the courts, upon the purview of all the statutes, is concurrent with that of a justice of the peace as to suits for the sum of $100 or exceeding that sum, in cases where that sum is the principal money due. If the contrary was the intention of the Legislature, it is yet to be expressed, and without their sanction the complaint of a citizen cannot be dismissed unheard.
The judgment must therefore be reversed and the cause removed to the Superior Court to be tried on the issues joined.
PER CURIAM.                                 Judgment reversed.
Cited: Birch v. Howell, 30 N.C. 469; S. v. Perry, 71 N.C. 526;Patton v. Shipman, 81 N.C. 348.